Title: Fryday. Jany. 10th. 1766.
From: Adams, John
To: 


       Humphry Ploughjogger received a Letter from a Friend, thanking him for his good Advice and presenting him with a Crimson, Homespun Cap to wear with his Hide, as a Reward.—Mr. Etter came in before Dinner, about his Petition to the General Court for Assistance in his stocking Weaving Business.—Went in the afternoon with my Wife to her Grandfathers.—Mr. Cleverly here in the Evening. He says he is not so clear as he was that the Parliament has a Right to tax Us. He rather thinks it has not. Thus the Contagion of the Times has caught even that Bigot to passive Obedience and non Resistance. It has made him waver. It is almost the first Time I ever knew him converted or even brought to doubt and hesitate about any of his favourite Points, as the Authority of Parliament to tax us was one. Nay he used to assert possitively, that the King was as absolute in the Plantations as the great Turk in his dominions.
       Mr. Quincy gave me, some Anecdotes about John Boylstone and Jo. Green &c. Green refused to sign the Resolutions of Merchants at first, but was afterwards glad to send for the Paper. They were at first afraid of Salem, Newbury, Marblehead and Plymouth, but these Towns have agreed unanimously to the same Resolutions.
       What will they say in England, when they see the Resolves of the American Legislatures, the Petitions from the united Colonies, the Resolutions of the Merchants in Boston, N. York, Phyladelphia &c.
      